Exhibit 10(g)

Contract No. 117183

 

NATURAL GAS PIPELINE COMPANY OF AMERICA (Natural)

TRANSPORTATION RATE SCHEDULE FTS

AMENDMENT NO. 2 DATED April 5, 2000

TO AGREEMENT DATED March 16, 2000 (Agreement)

 

1. [ ] Exhibit A dated April 5, 2000. Changes Primary Receipt Point(s)/Secondary
Receipt Point(s) and Point MDQ's. This Exhibit A replaces any previously dated
Exhibit A.

2. [ ] Exhibit B dated April 5, 2000. Changes Primary Delivery
Point(s)/Secondary Delivery Point(s) and Point MDQ's. This Exhibit B replaces
any previously dated Exhibit B.

3. [X] Exhibits A and B dated April 5, 2000. Changes Primary Receipt and
Delivery Points/Secondary Receipt and Delivery Points. These Exhibits A and B
replace any previously dated Exhibits A and B.

4. [X] Exhibit C dated April 5, 2000. Changes the Agreement's Path. This Exhibit
C replaces any previously dated Exhibit C.

5. [X] Revise Agreement MDQ: [ ] Increase [X] Decrease
In Section 2. of Agreement substitute 20,000 MMBTU for 85,000 MMBTU.

[ ] Revise Agreement MAC: [ ] Increase [ ] Decrease

In Section 2. of Agreement substitute MMBtu for MMBtu.

6. [ ] Revise Service Options

Service option selected (check any or all):

[ ] LN [ ] SW [ ] NB

7. [ ] The term of this Agreement is extended through _______________________.

8. [ ] Other:____________________________

This Amendment No. 2 becomes effective April 16, 2000.

Except as hereinabove amended, the Agreement shall remain in full force and
effect as written.

Agreed to by:

AGREED TO BY:

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

THE PEOPLES GAS LIGHT AND COKE COMPANY

"Natural"

 

"Shipper"

 

 

 

By: /s/ David J. Devine

 

By: /s/ William E. Morrow

 

 

 

Name: David J. Devine

 

Name: William E. Morrow

 

 

 

Title: Vice President, Business Planning

 

Title: Vice President

 

 

EXHIBIT A

DATED: April 5, 2000

EFFECTIVE DATE: April 16, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 117183

 

RECEIPT POINT/S

 

County/Parish

 

PIN

 

MDQ

Name / Location

Area

State

No.

Zone

(MMBtu/d)

 

 

 

 

 

 

PRIMARY RECEIPT POINT/S

 

 

 

 

 

 

 

 

 

 

 

1. SULPHUR/NGPL MAUD MILLER

MILLER

AR

3844

08

20,000

INTERCONNECT WITH NGC

 

 

 

 

 

ENERGY ON TRANSPORTER'S

 

 

 

 

 

MAUD LATERAL IN SEC. 33-T17S-

 

 

 

 

 

R28W, MILLER COUNTY, ARKANSAS

 

 

 

 

 

 

 

SECONDARY RECEIPT POINT/S

All secondary receipt points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

RECEIPT PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered to Natural at the Receipt Point/s shall be at a
delivery pressure sufficient to enter Natural's pipeline facilities at the
pressure maintained from time to time, but Shipper shall not deliver gas at a
pressure in excess of the Maximum Allowable Operating Pressure (MAOP) stated for
each Receipt Point. The measuring party shall use or cause to be used an assumed
atmospheric pressure corresponding to the elevation at such Receipt Point/s.

RATES

Except as provided to the contrary in any written agreement(s) between the
parties in effect during the term hereof, Shipper shall pay Natural the maximum
rate and all other lawful charges as specified in Natural's applicable rate
schedule.

FUEL GAS AND GAS LOST AND UNACCOUNTED FOR PERCENTAGE (%)

Shipper will be assessed the applicable percentage for Fuel Gas and Gas Lost and
Unaccounted For.

TRANSPORTATION OF LIQUIDS

Transportation of liquids may occur at permitted points identified in Natural's
current Catalog of Receipt and Delivery Points, but only if the parties execute
a separate liquids agreement.

 

 

EXHIBIT B

DATED: April 5, 2000

EFFECTIVE DATE: April 16, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 117183

 

DELIVERY POINT/S

 

County/Parish

 

PIN

 

MDQ

Name / Location

Area

State

No.

Zone

(MMBtu/d)

 

 

 

 

 

 

PRIMARY DELIVERY POINT/S

 

 

 

 

 

 

 

 

 

 

 

1. PGLC/NGPL CALUMET #3 COOK

COOK

IL

3296

09

20,000

INTERCONNECT WITH THE

 

 

 

 

 

PEOPLES GAS LIGHT AND COKE

 

 

 

 

 

COMPANY AT TRANSPORTER'S

 

 

 

 

 

CALUMET LINE #3 IN SEC. 6-T37N-

 

 

 

 

 

R15E, COOK COUNTY, ILLINOIS

 

 

 

 

 

 

SECONDARY DELIVERY POINT/S

All secondary delivery points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

DELIVERY PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered by Natural to Shipper, or for Shipper's account, at
the Delivery Point/s shall be at the pressure available in Natural's pipeline
facilities from time to time. The measuring party shall use or cause to be used
an assumed atmospheric pressure corresponding to the elevation at such Delivery
Point/s.

 

 

EXHIBIT C

DATED April 5, 2000

EFFECTIVE DATE: April 16, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 117183

 

Pursuant to Natural's tariff, an MDQ exists for each primary transportation path
segment and direction under the Agreement. Such MDQ is the maximum daily
quantity of gas which Natural is obligated to transport on a firm basis along a
primary transportation path segment.

A primary transportation path segment is the path between a primary receipt,
delivery, or node point and the next primary receipt, delivery, or node point. A
node point is the point of interconnection between two or more of Natural's
pipeline facilities.

A segment is a section of Natural's pipeline system designated by asegment
number whereby the Shipper under the terms of their agreement based on the
points within the segment identified on Exhibit C have throughput capacity
rights.

The segment numbers listed on Exhibit C reflect this Agreement's path
corresponding to Natural's most recent Pipeline System Map which identifies
segments and their corresponding numbers. All information provided in this
Exhibit C is subject to the actual terms and conditions of Natural's Tariff.

 

 

EXHIBIT C

DATED April 5, 2000

EFFECTIVE DATE: April 16, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 117183

 

Segment

 

Upstream

 

Forward/Backward

 

Flow Through

Number

 

Segment

 

Haul(Contractual)

 

Capacity

27

 

0

 

F

 

0

28

 

27

 

F

 

20,000

33

 

36

 

F

 

20,000

35

 

28

 

B

 

20,000

36

 

35

 

F

 

20,000